ICJ_015_Ambatielos_GRC_GBR_1952-07-01_JUD_01_PO_05_EN.txt. 74

DISSENTING OPINION OF JUDGE ZORICIC

[Translation |

The Court has found that it has jurisdiction to decide whether
the United Kingdom is under an obligation to submit to arbitra-
tion, in accordance with the Declaration of 1926, the difference
as to the validity of the Ambatielos claim, in so far as this claim
is based on the Treaty of 1886. I regret that I am unable to concur
in this decision for the following reasons :

I

It is common ground between the Parties that Article 29 of
the Treaty of 1926 is the only contractual clause between them
which, in conjunction with Article 37 of the Court’s Statute, con-
fers compulsory jurisdiction on the Court. Article 29, paragraph 1,
is worded as follows :

“The two Contracting Parties agree in principle that any dispute
that may arise between them as to the proper interpretation or
application of any of the provisions of the present Treaty shall,
at the request of either Party, be referred to arbitration.”

Paragraph 2 of the same Article lays down that the court of
arbitration shall be the Permanent Court of International Justice,
and therefore, in the present circumstances, the International
Court of Justice.

On the other hand, the Declaration of July 16th, 1926, lays
down that :

‘*.. the Treaty of Commerce and Navigation between Great Britain
and Greece of to-day’s date does not prejudice claims on behalf
of private persons based on the provisions of the Anglo-Greek
Commercial Treaty of 1886, and that any differences which may
arise between our two Governments as to the validity of such
claims shall, at the request of either Government, be referred to
arbitration in accordance with the provisions of the Protocol of
November roth, 1886, annexed to the said Treaty.”

The Protocol of November toth, 1886, provides for the settle-
ment of controversies by commissions of arbitration, the members
of which have to be selected by the two Governments, by common
consent, etc.

It was not disputed by the Parties that the Ambatielos claim
was put forward by the Hellenic Government on the basis of the
Declaration. They disagree upon the question whether the Decla-
ration can, or cannot, be regarded as a provision of the Treaty

53
DISSENTING OPINION OF JUDGE ZORICIC 75

of 1926, within the meaning of Article 29 of that Treaty, conferring
jurisdiction on the Court.

The question whether a separate provision adopted by the
parties on the occasion of the conclusion of a treaty should or
should not be considered as an integral part of the treaty in
question, depends—in the absence of any rule on that point—
entirely on the circumstances of each individual case. These
circumstances may include certain formal elements, but what is of
chief importance is the content of the provision in question.

In the case now before the Court, it has been argued that the
plenipotentiaries inserted the Treaty, the Customs Schedule, which is
indisputably a part of the Treaty, and the Declaration, in a docu-
ment of 44 pages, the Declaration appearing on page 44. Further-
more, great importance has been attached to the fact that the
ratification of the Declaration was effected by the two States,
at the same time as the ratification of the Treaty, and that, above
all, the United Kingdom document of ratification does not mention
the Declaration separately, but conjointly with the Treaty, and
under the designation ‘Treaty’.

In my opinion all these considerations are of secondary impor-
tance, and it can be argued in the opposite sense that the Decla-
ration was drawn up and signed as a separate instrument from the
Treaty, having a title of its own, and that neither the Treaty nor
the Declaration mentions the latter as being part of the Treaty,
although the Parties were careful, in Article 8 of the Treaty, to make
express mention of the Customs Schedule which precedes the Decla-
ration. In regard to ratifications, the Hellenic ratification mentions
the Treaty and the Declaration separately, while the United King-
dom’s instrument of ratification, worded in the terms of a formula,
doubtless of long standing, certainly refers to the Treaty : ‘which
is word for word as follows’, but nevertheless includes the Decla-
ration under its own title. It follows, in my opinion, that the
two Governments undoubtedly considered the Treaty and the
Declaration as forming part of a simultaneous agreement, and
as having to be ratified together, but that in no way proves that
the Declaration was ‘a provision” of the Treaty of 1926 within
the meaning, and for the purposes, of Article 29 of that Treaty ;
still less does it follow that the Parties intended to submit disputes
in regard to the application of that Declaration to the arbitration
provided for in Article 29. Again, the Declaration was drawn
up subsequently to, and independently of, the Treaty, a point
on which I shall have more to say later on.

In these circumstances, the point of real importance is what are
the terms of the text that has to be construed, and what were the
intentions of the Parties and the purposes which the text was to
serve, for: “‘.... the Court’s aim is always to ascertain whether an
intention on the part of the parties exists to confer jurisdiction upon
it” (P.C.I.J., Series A, No. 8, p. 32).

54
DISSENTING OPINION OF JUDGE ZORICIC 76

In order to understand the aim of the Declaration and the
intention of the Parties, it is necessary to recall the situation which
gave rise to this Declaration. Greece and the United Kingdom
had, in 1886, concluded a treaty of commerce and navigation, to
which was attached a protocol providing that any controversies
which might arise respecting the interpretation or the execution of
the Treaty should be submitted to the decision of commissions df
arbitration. The Treaty of 1886 was denounced by Greece in 1919, and
was afterwards renewed, for successive periods, the last time by an
exchange of notes, until August 31st, 1926, it being, however,
understood that it would cease to be in force on the date of the
coming into force of the new Treaty, which was in course of pre-
paration. Before the signature of the new Treaty the United King-
dom Government had realized that, owing to the termination of the
Treaty of 1886, certain claims ofits nationals, based upon that Treaty,
could no longer be referred to the arbitration provided in the Pro-
tocol of 1886, and in order to safeguard these rights—that is, rights
founded on the Treaty of 1886—the United Kingdom Government
approached the Hellenic Government (see letter of June 22nd, 1926,
from the Foreign Office to the Greek Minister, annexed to the
Greek Observations) seeking for assurances on this point before the
signature of the new Treaty, which had, it is clear, been already
drafted. The two Governments then agreed on the Declaration,
which was signed on the same day as the Treaty of July 16th, 1926.
It is the interpretation and application of this Declaration which
have given rise to the present dispute.

In these circumstances, I do not consider that any support for
the theory that the Declaration was an interpretation of the Treaty
of 1926, or a reservation to that Treaty, is to be found, either in the
terms of the Treaty, or in the purposes which the Declaration was
to serve, or in the terms of the Declaration. A reservation is a
provision agreed upon between the parties to a treaty with a
view to restricting the application of one or more of its clauses or
to clarifving their meaning ; it is therefore, by its very nature,
closely linked to the content of the Treaty. But in the present case,
the Treaty makes no mention of the Declaration ; and the Declara-
tion, for its part, does not explain anything ; it neither adds any-
thing to, nor subtracts anything from, the provisions of the
Treaty of 1926; all that it says is that “the Treaty of to-day’s date
does not prejudice claims .... based on the .... Treaty of 1886”.
Leaving on one side the indisputable fact that the Treaty of 1926
could not, in the absence of any special provision to that effect, in
any way prejudice rights acquired under the régime of an earlier
treaty, and that, in consequence, the words ‘‘the Treaty .... of
to-day’s date” could not have reference to the content of the Treaty
of 1926, the only true interpretation of these terms seems to be
that it was intended simply to fix the date of the expiry of the
Treaty of 1886; this event was in no way a consequence of any

55
DISSENTING OPINION OF JUDGE ZORICIC 77

clause in the Treaty of 1926, or of that Treaty as a whole, but wasa
consequence of the denunciation by Greece of the Treaty of 1886
which—as has been mentioned—was to be brought to an end, by
means of a special agreement contained in an exchange of notes,
on the date of the coming into force of the new Treaty.

If that is the case, and I feel no doubt upon the subject, it seems
impossible to hold that the Declaration can be regarded as an
interpretative clause or as a reservation to the Treaty of 1926,
which does not contain any clause repealing the Treaty of
1886. Article 32 of the Treaty of 1926 does not even mention the
Treaty of 1886; it merely provides that the Treaty of 1926 will
come into force immediately after the ratification, that is, at an
uncertain date. As it had been agreed upon, in the exchange of
notes mentioned above, that this uncertain date should be the date
of expiry of the Treaty of 1886, the only relation between the coming
into force of the treaty of 1926 and the termination of the Treaty of
1856 was a coincidence of dates resulting from a special agreement.
Far from being a reservation to the Treaty of 1926, the Declaration
is, in my opinion, a reservation to the expiry of the Treaty of 1886,
or, in other words, it is a partial prolongation of the Treaty of 1886
in so far as it maintains in existence claims based on the Treaty of
1886 and the means of arbitration provided for their settlement. The
Declaration is, therefore, a special agreement governing a situation
which is entirely extraneous to the Treaty of 1926, and it isnota
provision of that Treaty within the meaning and for the purposes of
Article 29 of the Treaty.

That this is so is shown, in the first place, by the fact that,
when drawing up the Treaty of 1926 and its Article 29, the Parties
could not have had in mind any other provisions than those con-
tained in the Treaty itself (‘provisions of the present Treaty”) and
by the fact that the Declaration, prepared subsequently to the
drafting of the Treaty and relating toa subject foreign to that Treaty,
could not even have been contemplated at the time when the Treaty
was drawn up. It follows that the Parties could not have had in
mind the application of Article 29 to the subsequent Declaration.

Secondly, the Declaration, which related solely to claims based
on the Treaty of 1886, provided that ‘such claims” should be dealt
with by means of the arbitration prescribed in the Protocol of 1886,
that is to sav, by a special method of arbitration differing from that
of Article 29. The Parties could quite well have inserted in the Decla-
ration a reference to Article 20 of the Treatv of 1926, as was done
in the entirely analogous Declaration annexed to the Greco-Italian
Treaty of November 24th of the same year. They did not do so,
and it must therefore be concluded that they deliberately maintained
two methods of arbitration, that is to sav, arbitration by the Court
under Article 29 for disputes arising under the Treaty of 1926, and
the arbitration provided for in the Protocol of 1886 for disputes
arising in connection with claims based on tfie Treaty of 1550.

56
DISSENTING OPINION OF JUDGE ZORICIC 78

That this was so and that the Hellenic Government itself
considered that the arbitration system of 1886 was the only one
applicable to the disputes mentioned in the Declaration, is clearly
shown by the attitude which it observed throughout so many years
subsequent to the ratification and which it expressed in particular
in its note of August 6th, 1940, addressed to the United Kingdom
Government, wherein it stated:

“From the enclosed memorandum it clearly appears, in the
opinion of the Royal Hellenic Government, that the arbitral com-
mittee provided for by the final protocol of the Greco-British Com-
mercial Treaty of 1886 is the only competent authority in the matter,
and it is their sincere hope that His Britannic Majesty’s Government
will see their way to inform them of the appointment of their
arbitrator or arbitrators for a final settlement of this question.”
(My italics.)

TI

To the foregoing considerations there should, in my opinion,
be added another which is even more important, namely, that the
Parties could not have intended to introduce in what has been
called one and the same treaty, a dual jurisdiction, that of Arti-
cle 29 and that of the Declaration, for it is manifest that this must
give rise to all kinds of complications.

If the Declaration were to be regarded as a provision of the
Treaty of 1926, within the meaning of Article 29, it would follow,
according to the terms of the latter Article, that ‘any dispute that
may arise between the Parties as to the proper interpretation or applica-
tion” of the Declaration must be submitted to this Court as the
Court of arbitration referred to in Article 29.

It would be impossible to draw a line of demarcation between
the jurisdiction of the Court and that of the commissions of
arbitration provided for in the Declaration, so that the Court
would have jurisdiction only to decide whether the Parties were
bound to have recourse to the arbitration system of 1886, while
the commissions of arbitration would be competent to decide
disputes concerning the validity of claims based on the Treaty
of 1886. No foundation for such a division of jurisdiction can be
found cither in Article 29 or in the Declaration, for they both
confer jurisdiction without any qualification. Either the Court
has jurisdiction to interpret and apply the Declaration, or it has
not. If it has jurisdiction, it cannot confine itself to exercising
only a part of its jurisdiction and to stop at that point. On the
contrary, the Court must decide, at the very least, whether the
conditions of the Declaration have been satisfied-—a point which
pertains to the merits—-that is to say, in particular, whether the
claim was formulated and submitted in conformity with the
Declaration, whether the Hellenic Government’s claim is not barred

57
DISSENTING OPINION OF JUDGE ZORICIC 79

as the result of the delay in its submission (a question which has,
in fact, already been decided in the Judgment), whether the claim is
based on the Treaty of 1886, and so on. Only if the Court were
convinced that the conditions of the Declaration had really been
fulfilled would it be possible for it to refer the case to the arbitral
commission of arbitration provided for, as a special arbitration,
for the sole purpose of determining the validity of the claim.

But, according to the Declaration, it is not solely on the validity
of the claims that the commissions of arbitration are to decide. On the
contrary, any examination of the conditions of the applicability of
the Declaration falls within the exclusive jurisdiction of the commis-
sions of arbitration provided for in the Protocol of 1886. It is these
commissions, and these alone, that are to decide ‘‘on the validity of
such claims” ; they must, therefore, before undertaking an examin-
ation of the validity, satisfy themselves that these claims are
really ‘“‘such”’ as are referred to in the Declaration. It follows that
any action by the Court in relation to the Declaration and based
on Article 29 of the Treaty of 1926 would inevitably lead to over-
lapping and to a confusion between the Court’s jurisdiction and
that of the commissions of arbitration referred to in the Declaration,
an extraordinary confusion which, I am convinced, the Parties
certainly never intended to create.

I have, therefore, reached the conclusion that, even if the Treaty
and the Declaration are regarded as being part of one and the same
agreement between Greece and the United Kingdom, the Decla-
ration cannot be regarded as a provision of the Treaty of 1926,
within the meaning and for the purposes of Article 29 of that
Treaty, and that, in consequence, the Court is without jurisdiction
in the present case.

(Signed) Zoricié.

58
